 



EXHIBIT 10.1
Summary of Managing Director 2006 Incentive Compensation Plan

•   Each Managing Director is eligible to receive 7% base override on the new
business generation compensation paid to officers of the Managing Director’s
region.

•   Each Managing Director is eligible to receive 20% additional override on the
new business generation compensation paid to the officers of the Managing
Director’s region for certain types of transactions.

•   Compensation will be paid 60% cash and 40% restricted stock. Restricted
stock will vest ratably over 3 years and be denominated based on a price to be
determined senior management with the approval of the Compensation Committee.
There will be no pre-set limit on the amount of Managing Director incentive
compensation.

•   Losses from comparable transactions will offset gains for the purpose of
determining compensation payable.

•   Payment of incentive compensation will take place annually, in conjunction
with incentive compensation paid to executive management.

•   Additional incentive compensation of up to $75,000 for each category
($300,000 in the aggregate) is payable based upon 1) a Managing Director’s
cities within his region generating minimum profits from new business generation
transactions and minimum volumes of acquisition, development and certain
targeted transactions during a calendar year; 2) a Managing Director’s region
generating a minimum acquisition/re-development volume during a calendar year;
3) a Managing Director’s region generating a minimum dollar volume of
development starts and developments in-service during the calendar year; and 4)
a Managing Director meeting sales leadership responsibilities in certain areas.

